ACCEPTED
                                                                03-13-00838-CV
                                                                        4547113
                                                      THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                           3/18/2015 1:40:00 PM
                                                              JEFFREY D. KYLE
                                                                         CLERK
          CAUSE NO. 03-13-00838-CV

                     ***                   FILED IN
         IN THE COURT OF APPEALS   3rd COURT OF APPEALS
                                       AUSTIN, TEXAS
     THIRD COURT OF APPEALS DISTRICT
                                   3/18/2015 1:40:00 PM
              AUSTIN, TEXAS          JEFFREY D. KYLE
                     ***                    Clerk
      THE CITY OF CARROLLTON, TEXAS
              Appellant/Plaintiff

                     v.
 GREG ABBOTT, ATTORNEY GENERAL OF TEXAS
              Appellee/Defendant


   APPEAL FROM THE 53RD DISTRICT COURT
         OF TRAVIS COUNTY, TEXAS
   TRIAL COURT CAUSE NO. D-1-GV-12-001307
HONORABLE SCOTT H. JENKINS, PRESIDING JUDGE


  APPELLANT'S NOTICE OF APPEARANCE AND
          ATTORNEY-IN-CHARGE


  DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
  2500 W. William Cannon Drive, Suite 609
  Austin, Texas 78745-5292
  (512) 279-643 1
  (512) 279-6438 Facsimile
  GEORGE E. HYDE
  State Bar No. 45006157
  SCOTT M. TSCHIRHART
  State Bar No. 240 13655
  ATTORNEYS FOR APPELLANT
MAY IT PLEASE THE COURT:

      NOW COMES APPELLANT, City of Carrollton, Texas, (hereafter, "City"

and/or "Appellant") and advises the Court that one of its attorneys, ERIN A.

HIGGINBOTHAM, is no longer with the law firm of Denton Navarro Rocha Bernal

Hyde & Zech, P.C. and requests that the Court recognize the appearance of attorney

SCOTT M. TSCHIRHART as the designated Attorney-in-Charge in this matter for

the Appellant.

      SIGNED on this the 181h day of March, 2015.

                  Respectfully submitted,

                  DENTON NAVARRO ROCHA BERNAL HYDE & ZECH




            By:
                   GEORGE E. HYDE
                   State Bar No. 45006157
                   SCOTT M. TSCHIRHART
                   State Bar No. 24013655

                  ATTORNEYS FOR APPELLANT
                  CITY OF CARROLLTON, TEXAS,
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been served upon the below named individuals as indicated, and according to the
Texas Rules of Civil Procedure and/or via electronic mail pursuant to the parties'
written agreement that such service shall constitute personal service on the 18th day
of March, 2015.

Matthew R. Entsminger          via electronic notice
Open Records Litigation        matthew .entsminger@texasattomeygeneral.gov
Environmental Protection and
Administrative Law Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548




                                       GEORGE E. HYDE
                                       SCOTT M. TSCHIRHART